ACCEPTED
                                                                                    03-15-00430-CV
                                                                                            7119989
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              9/28/2015 10:56:48 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                         NO. 03-15-00430-CV
                                                                  RECEIVED IN
                                                            3rd COURT OF APPEALS
                                 In The                          AUSTIN, TEXAS
                                                            9/28/2015 10:56:48 AM
                     Third Court of Appeals                     JEFFREY D. KYLE
                                                                     Clerk

                           AT   AUSTIN, TEXAS

Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz, Inc.,
Ruby & Sons Store, Inc., and Rubina Noorani,
                                                      APPELLANTS
                                     VS.

The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Ken Paxton in his official capacity as Attorney
General of the State of Texas,
                                                             APPELLEES
         __________________________________________________________
                     Appeal From Cause No D-1-GN-13-004352
                  The 250th District Court Of Travis County, Texas
                      The Honorable Karin Crump, Presiding
         __________________________________________________________

                   APPELLANT’S ABATEMENT STATUS REPORT
         ___________________________________________________________


TO THE HON0RABLE THIRD COURT OF APPEALS:

      NOW COME SANADCO INC, MAHMOUD AHMED ISBA, BROADWAY
GROCERY, INC., SHARIZ, INC., RUBY & SONS STORE, INC., AND RUBINA NOORANI,
Appellants in the above-referenced cause, and submit the following status report
as ordered by the court in its Memorandum Opinion of August 27, 2015, and
reports the following:
1.     On September 13, 2005, Appellants propounded its first discovery to Appellee
 Glenn Hegar, including a Request for Disclosure, First Set of Interrogatories, Request
 for Admissions and Request for Production.
2.     On September 21, 2015, Appellees filed its First Amended Answer and Plea to
 the Jurisdiction, asserting that this court’s opinion in Sanadco, Inc. v. Office of the
 Comptroller, 2015 WL 1478200 (Tex. App.—Austin March 25, 2015, pet filed) (mem.
 op.) has already addressed and disposed of the jurisdictional issues here—by
 concluding that the district court lacked subject-matter jurisdiction over the
 taxpayer’s APA and UDJA claims because Appellants failed to comply with the pre-
 payment prerequisites of Chapter 112 of the Texas Tax Code.
3.     Appellants have not yet filed a responsive pleading, but intends to file a
 Motion for Summary Judgment challenging these jurisdictional assertions within the
 next two weeks.
4.     On September 25, 2015, the Texas Supreme Court denied, without opinion,
 the petition for review in Sanadco which could affect the jurisdictional issues raised
 in the instant case. Appellants’ attorney—who is also the attorney in Sanadco—
 intends to file a Motion for Rehearing which is due on or before October 12, 2015.
5.     The Plea to the Jurisdiction in this cause has been set for hearing on October
 22, 2015, and may be dispositive of all the issues involved in this case.
6.     As the Motion for Summary Judgment and Plea to the Jurisdiction may
 potentially yield a final judgment in the trial court, Appellants would respectfully
 request the court to extend the abatement of this appeal for an additional 90 days to
 allow for rendition of a final judgment and filing and resolution of post judgment
 motions, if necessary.
       ALL PREMISES CONSIDERED, Appellants respectfully request this Court to
 extend the abatement of this appeal for an additional 90 days to December 28, 2015
 to permit conclusion of trial on the merits in this cause.
                                                Respectfully submitted,
                                              By: /s/ Samuel T Jackson
                                              Law Office of
                                              Samuel T. Jackson
                                              Texas Bar No. 10495700

                                              2315 Vernell Way
                                              Round Rock, TX 78664-4617
                                              Mob. (512) 924-5794
                                              Tel. (512) 692-6260
                                              Fax. (866) 722-9685
                                              FOR APPELLANTS
                                              Email: jacksonlaw@hotmail.com


                            CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the
above and foregoing instrument was served on the parties or their attorneys via
facsimile, certified mail, return receipt requested, and/or hand delivery on
September 28, 2015, in accordance with the Texas Rules of Appellate Procedure,
to the following:

JACK HOHENGARTEN
Assistant Attorney
General State Bar No.
09812200 Office of the
Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348
jack.hohengarten@texasattorneygeneral.gov
Attorney for Appellees